McCLENDON, P. J.
This cause was set down for submission before this section of the Commission, but was postponed by agreement of counsel upon their suggestion that an effort to compromise the matters in dispute was then penning.
A motion has been filed on behalf of all parties to the suit, praying that the petition for writ of error be dismissed and the mandate transmitted to the clerk of the Court of Civil Appeals for the Second Supreme Judicial District at Fort Worth. We have examined the record in the case, and it appears-that this motion, filed in behalf of all parties, is signed by attorneys representing all parties to the petition for writ of error.
We therefore recommend that the motion be granted; that the petition for writ of error be dismissed, and the mandate ordered transmitted to the Court of Civil Appeals for *276the Second Supreme Judicial District 'at Fort Worth.
CURETON, C. J.
Writ of error and petition therefor dismissed, as recommended by the Commission of Appeals.

<§n=oFor other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes